EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	The response filed on 4/18/2022 under 37 CFR 1.116, in reply to the final rejection, has been considered and is hereby entered.

	Claims 1-20 are pending.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-20, directed to an invention non-elected without traverse.  Accordingly, claims 14-20 have been cancelled.

Information Disclosure Statement
	The information disclosure statements filed on 1/6/2022, 1/13/2022, 1/20/2022, 2/8/2022, and 2/17/2022 have been considered.  Signed copies are enclosed.  

Terminal Disclaimer
The terminal disclaimers filed on 4/18/2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Applications 16/933,512 and 17/099,185 and US Patent 11,166,997 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections Withdrawn
The rejection of claims 1-13 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/519,149 (reference application) is withdrawn in light of the terminal disclaimer filed on 4/18/2022.  

The rejection of claims 1-13 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/933,512 (reference application) is withdrawn in light of the terminal disclaimer filed on 4/18/2022.  

The rejection of claims 1-13 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/099,185 (reference application) is withdrawn in light of the terminal disclaimer filed on 4/18/2022.  

Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	In the claims:
	
	Claims 14-20 are cancelled.


	Conclusion
Claims 1-13 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/            Primary Examiner, Art Unit 1645